Exhibit 10.1


QUANTUM CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
FOR U.S EMPLLOYEES


Quantum Corporation (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Employee”), the number of Restricted Stock Units under the Company's 2012
Long-Term Incentive Plan (the “Plan”) indicated below. Capitalized terms used
and not defined herein will have the meaning set forth in the Plan. Subject to
the provisions of Appendix A and of the Plan, the principal features of this
Award are as follows:


Number of Restricted Stock Units:    [NUMBER]
 
 
 
Scheduled Vesting Dates: 
 


Number of Units:
 
   [DATE]
 
[NUMBER]
 
   [DATE]
 
[NUMBER]
 
   [DATE]
 
[NUMBER]
 
   [DATE]
 
[NUMBER]
 
 
 
 
 
 
 
 
 
 
 
 
 

IMPORTANT:
By electronically accepting this Award, you agree that this Award is subject to
all of the terms and conditions contained in Appendix A and the Plan. For
example, important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in paragraphs 3
through 5 of Appendix A. Also, your acceptance of this Award means that you
agree that the Company may use and transfer your personal information as
described in paragraph 14 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A TO THIS RESTRICTED STOCK UNIT AGREEMENT FOR U.S. EMPLOYEES (THE
“AGREEMENT”) WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS GRANT.
In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department (see paragraph 12 below).


 



1



--------------------------------------------------------------------------------

Exhibit 10.1


APPENDIX A - TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
FOR U.S. EMPLOYEES
1.Grant. The Company hereby grants to the Employee under the Plan the number of
Restricted Stock Units indicated on the first page of this Agreement, subject to
the terms and conditions set forth in this Agreement, this Appendix A and the
Plan. When Shares are paid to the Employee in payment for the Restricted Stock
Units, par value will be deemed paid by the Employee for each Restricted Stock
Unit by past services rendered by the Employee and will be subject to the
appropriate tax withholdings.
2.Company’s Obligation to Pay. On any date, a Restricted Stock Unit has a value
equal to the Fair Market Value of one Share. Unless and until the Restricted
Stock Units have vested in accordance with the Vesting Schedule set forth on the
first page of this Agreement, the Employee will have no right to payment of the
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, Restricted Stock Units represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
3.Vesting Schedule. Except as provided in paragraph 4, and subject to paragraph
5, the Restricted Stock Units subject to this grant will vest as to the number
of Restricted Stock Units, and on the dates shown, on the first page of this
Agreement. Restricted Stock Units will only vest if the Employee’s Continuous
Status as an Employee is not interrupted through the date on which the
Restricted Stock Units otherwise are scheduled to vest.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of all or a portion of the Restricted Stock Units at any time,
subject to the terms of the Plan. If so accelerated, such Restricted Stock Units
will be considered as having been earned (vested) as of the date specified by
the Administrator. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with the interruption
of the Employee’s Continuous Status as an Employee (provided that such
interruption is a “separation from service” within the meaning of Section 409A,
as determined by the Company), other than due to death, and if (x) the Employee
is a “specified employee” within the meaning of Section 409A at the time of such
interruption and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A if paid to the
Employee on or within the six (6) month period following the interruption of the
Employee’s Continuous Status as an Employee, then the payment of such
accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of such interruption, unless the
Employee dies during such six (6) month period, in which case, the Restricted
Stock Units will be paid to the Employee’s estate as soon as practicable
following his or her death, subject to paragraph 8. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
5.Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 will be forfeited and cancelled automatically on the first to
occur of (a) the date the Employee’s Continuous Status as an Employee is
interrupted or (b) the Termination Date set forth on first page of this
Agreement.
6.Payment after Vesting. Subject to paragraph 4, Restricted Stock Units that
vest will be paid to the Employee (or in the event of the Employee’s death, to
his or her estate) in Shares as soon as practicable following the date of
vesting, but in each such case no later than the date that is two-and-one-half
months from the end of the Company’s tax year that includes the vesting date.
Notwithstanding the foregoing, and if permitted by the Administrator, the
Employee may elect to defer the payout of vested Restricted Stock Units by
properly completing and submitting a Restricted Stock Unit Deferral Election to
the Company in accordance with the directions on the Election form and such
rules and procedures as shall be determined by the Administrator in its sole
discretion, which rules and procedures shall comply with the requirements of
Section 409A, unless otherwise expressly determined by the Administrator.


2



--------------------------------------------------------------------------------

Exhibit 10.1


7.Death of the Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
8.Responsibility for Taxes. The Employee acknowledges that, regardless of any
action the Company or, if different, the Parent or Subsidiary employing the
Employee (the “Employer”) takes with respect to any or all income tax, social
insurance, fringe benefit tax, payroll tax, payment on account or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable to the Employee (“Tax-Related Items”), the ultimate liability
for all Tax-Related Items is and remains his or her responsibility and may
exceed the amount to be withheld by the Company or the Employer. The Employee
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
issuance of Shares upon settlement of the Restricted Stock Units, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate the Employee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Employee is subject to tax in more than one jurisdiction, the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
If any tax withholding is required when Shares are issued as payment for vested
Restricted Stock Units or, in the discretion of the Company, at such earlier
time as the Tax-Related Items are due, the Company will withhold a portion of
the Shares that has an aggregate market value sufficient to pay all Tax-Related
Items. In addition and to the maximum extent permitted by law, the Company (or
the Employer) has the right to retain without notice from any fees, salary or
other amounts payable to the Employee, cash having a sufficient value to satisfy
any Tax-Related Items that the Company determines cannot be satisfied through
the withholding of otherwise deliverable Shares or that are due prior to the
issuance of Shares under the Restricted Stock Unit Award. Notwithstanding the
foregoing, the Company, in its sole discretion, may require the Employee to make
alternate arrangements satisfactory to the Company for payment of such
Tax-Related Items before they arise. Further, if permissible under applicable
local law, the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit or require the
Employee to satisfy the Tax‑Related Items, in whole or in part, by selling a
sufficient number of Shares otherwise deliverable to the Employee through such
means as the Company may determine in its sole discretion, including through a
broker‑assisted arrangement or otherwise, equal to the amount to be withheld
(and any associated broker or other fees, as applicable).
To avoid negative tax consequences, if Tax-Related Items are satisfied by
withholding in Shares otherwise issuable, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory rates or other
applicable withholding rates, including maximum applicable rates, in which case
the Employee will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Share equivalent. In addition, if the obligation for
Tax-Related Items is satisfied by withholding in Shares, the Employee is deemed
to have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Restricted Stock Units.
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Employee with respect to the payment of any Tax-Related
Items that the Company determines must be withheld or collected with respect to
the Restricted Stock Units. If the Employee fails to make satisfactory
arrangements for the payment of any Tax‑Related Items at the time any applicable
Restricted Stock Units otherwise vest pursuant to this Agreement or the terms of
the Plan, or at the time any Tax‑Related Items with respect to the Restricted
Stock Units otherwise are due, the Employee permanently will forfeit such
Restricted Stock Units and any right to receive the Shares thereunder and the
Restricted Stock Units will be returned to the Company at no cost to the
Company.


3



--------------------------------------------------------------------------------

Exhibit 10.1


9.Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to the
Employee. Except as provided in paragraph 11, after such issuance, recordation,
and delivery, the Employee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
10.No Effect on Employment. The Employee's employment with the Company and its
Subsidiaries is on an at‑will basis only. Accordingly, the terms of the
Employee's employment with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing the Employee (as
the case may be), and the Company or the Subsidiary will have the right, which
is hereby expressly reserved, to terminate or change the terms of the employment
of the Employee at any time for any reason whatsoever, with or without good
cause. The transactions contemplated hereunder and the vesting schedule set
forth on the first page of this Agreement do not constitute an express or
implied promise of continued employment for any period of time.
11.Changes in Shares. In the event that as a result of a dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), stock split, reverse stock split, repurchase or exchange of Shares or
other securities of the Company, reclassification, recapitalization, combination
of Shares or the adjustment in capital stock of the Company or otherwise, or as
a result of a merger, consolidation, split-up, spin-off or other reorganization,
or other change in the corporate structure of the Company affecting the Shares,
the Restricted Stock Units will be increased, reduced or otherwise changed, as
the Administrator deems necessary or appropriate in order to prevent diminution
or enlargement of the benefits or potential benefits intended to be made
available under the Award, and by virtue of any such change the Employee will in
his capacity as owner of unvested Restricted Stock Units which have been awarded
to him (the “Prior Units”) be entitled to new or additional or different
restricted stock units, cash, securities (other than rights or warrants to
purchase securities) or other property, such new or additional or different
restricted stock units, cash, securities or other property will thereupon be
considered to be unvested Restricted Stock Units and will be subject to all of
the conditions and restrictions which were applicable to the Prior Units
pursuant to this Agreement and the Plan. If the Employee receives rights or
warrants with respect to any Prior Units, such rights or warrants may be held or
exercised by the Employee, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Restricted
Stock Units and will be subject to all of the conditions and restrictions which
were applicable to the Prior Units pursuant to the Plan and this Agreement. The
Administrator in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional units, cash or securities,
rights or warrants to purchase securities or shares or other securities acquired
by the exercise of such rights or warrants.
12.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of the Company’s Stock
Administration Department, at Quantum Corporation, 224 Airport Parkway, Suite
300, San Jose, CA 95110, or at such other address as the Company may hereafter
designate in writing.
13.Grant is Not Transferable. Except to the limited extent provided in paragraph
7 above, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


4



--------------------------------------------------------------------------------

Exhibit 10.1


14.Data Privacy Notice. All of Employee’s information that is described or
referenced in this Agreement and the Plan may be used by the Company and its
Subsidiaries and affiliates to administer and manage Employee’s participation in
the Plan. Employee understands that he or she may contact the Company’s
international privacy officer if Employee needs to update or correct any of the
information. The Company will transfer this information to, and store this
information in one or several of its U.S. offices. In addition, if necessary to
administer and manage Employee’s participation in the Plan, the Company may
transfer to, or share this information with its Subsidiaries and affiliates and
any third party agents acting on the Company’s behalf to provide services to
Employee, or any other third parties or governmental agencies, as required or
permitted by law or the Safe Harbor framework established by the U.S. Department
of Commerce. In particular, without limitation, the Company has engaged eTrade
and any entity controlled by, controlling, or under common control with eTrade
(“eTrade’s affiliates”; and together with eTrade collectively “eTrade”) to
provide brokerage services and to help administer the Company’s stock plans.
eTrade is acting primarily as a data processing agent under the Company’s
instructions and directions, but eTrade reserved the right to share Employee’s
information with eTrade’s affiliates. Except as provided in this Section or as
required or permitted by law or the Safe Harbor framework established by the
U.S. Department of Commerce, the Company will not disclose Employee’s
information outside the Company without Employee’s consent.
Unless Employee notifies Company within 30 days of the grant of the Restricted
Stock Units the Company may use and transfer Employee’s personal information as
described in this Section 14, particularly as it concerns transfers to eTrade.
Employee understands that participation in the Plan is entirely voluntary and
that his or her denial of consent does not have any adverse effects other than
exclusion from the Plan.
15.Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.
16.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.
17.Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company will determine, in its discretion, that the listing, registration or
qualification of Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the settlement of Restricted Stock
Units pursuant to paragraph 6, such settlement will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
18.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this or future grants of Restricted Stock Units
by electronic means or to request Employee’s consent to participate in the Plan
by electronic means. Employee hereby consents to receive such documents by
electronic delivery and, if requested, to accept this or future grants of
Restricted Stock Units through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
19.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
20.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Employee, the
Company, and all other interested persons. No person acting as the Administrator
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.


5



--------------------------------------------------------------------------------

Exhibit 10.1


21.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
22.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.\
23.Modifications to the Agreement. This Agreement, together with the Employee’s
Change of Control Agreement (or any similar severance or change of control
arrangement), constitute the entire understanding of the parties on the subjects
covered. The Employee expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained in the documents described in the preceding sentence.
Notwithstanding the preceding, the Change of Control Agreement shall apply to
this Award only to the extent provided in Exhibit A. Modifications to this
Agreement or the Plan may be made only in an express written agreement executed
by a duly authorized officer of the Company. Notwithstanding anything to the
contrary in the Plan or this Agreement, the Company reserves the right to revise
this Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of the Employee, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection with these Restricted Stock Units (including settlement or payment
thereof), provided that no such revision may materially reduce the economic
benefits provided or intended to be provided under this Agreement. Further, in
no event will the Company (or any of its Parent or Subsidiaries) reimburse the
Employee for any taxes imposed or other costs incurred as a result of
Section 409A.
24.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.
25.Notice of Governing Law. This award shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California in United States of America,
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and in no other courts, where this grant is
made and/or to be performed.
26.Waiver. The Employee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Employee or any other grantee.






6

